DETAILED ACTION
1.	This action is responsive to the following communication: Non-provisional Application filed on March 11, 2022, Preliminary Amendment filed on August 17, 2022, and two Information Disclosure Statements filed on April 4, 2022, and April 27, 2022, respectively.  This action is made non-final.
2.	Claims 1-17 are pending in the case; Claims 1, 16, and 17 are independent claims.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
4.	The examiner acknowledges two Information Disclosure Statements submitted on April 4, 2022 and April 27, 2022 (along with a document providing a concise explanation of the relevance of each non-English language document, filed on April 27, 2022).  However, it should be noted that an applicant's duty of disclosure of material information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant data from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical data. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573, 220 U.S.P.Q. 289 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). An applicant has a duty to not just disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art. See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.Q.2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 U.S.P.Q.2d 1889, 1899 (D. Del. 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 175 U.S.P.Q. 260, 272 (S.D. FI. 1972).  The Information Disclosure Statements filed thus far cite to over 1600 different documents, and the concise explanation filed on April 27, 2022 merely provides a source for several dozen documents.  It is unreasonable for Examiner to review all of the cited references thoroughly. By initialing the accompanying 1449 form, Examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review has been made.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1, 4, 17-29, 33, 36 of U.S. Patent No. 11,307,752 (hereinafter ‘752).  Although the claims at issue are not identical, they are not patentably distinct from each other because instant independent Claim 1 corresponds to Claims 17 and 20 of ‘752 – Claim 20 of ‘752 recites speech input for selection of a condition and a task, while Claim 17 of ‘752 recites other limitations of instant Claim 1 (it is noted that Claim 17 of ‘752 is narrower that instant Claim 1 but a skilled artisan would understand that limitations recited in that claim read on the limitations recited in instant Claim 1).  Instant independent Claims 16 and 17 are directed to a non-transitory computer readable storage medium and a computer-implemented method, comprising steps and/or features recited in Claim 1,and are thus rejected under the same rationale (see also Claims 1 and 4, and 33 and 36 of ‘752).
	Instant dependent Claims 2-15 correspond to Claims 17-29 of ‘752, respectively (instant Claim 2 and 3 correspond to Claims 18  and 19 of ‘752, respectively; instant Claim 4 corresponds to limitations recited in Claim 17 of ‘752; instant Claim 5 is read on by Claim 20 of ‘752; instant Claims 6-9 correspond to Claims 21-24 of ‘752, respectively; instant Claim 10 corresponds to limitations recited in Claim 17 of ‘752; instant Claims 11-15 correspond to Claims 25-29 of ‘752, respectively).  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6.	Claim 5 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	Claim 5, as amended by Preliminary Amendment filed on August 17, 2022, recites “wherein the first speech input including the reference to the at least one condition and the second speech input including the reference to the at least one task are received as part of a single utterance,” but there does not appear to be any mention or discussion of “single utterance” in the instant Specification.  Applicant is invited to point to the particular sections of the Specification that support this amended language, or to further clarify the claim so that it is fully supported by the instant Specification.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hurley et al. (hereinafter Hurley), US 9,408,182 B1, issued on August 2, 2016, in view of Bae et al. (hereinafter Bae), US 2014/0082501 A1, published on March 20, 2014.
	With respect to independent Claim 1, Hurley teaches an electronic device, comprising: one or more processors; a memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for (see generally, col. 16, line 57 – col. 17, line 22): 
receiving a first user input including a user selection of at least one condition from a plurality of conditions (see Figs. 2A-C, col. 7, lines 3-42, showing that an input can be received from the user to set a desired event that triggers an action, and further suggesting that a given condition or task can be selected from a menu of available options; see also col. 5, line 57 – col. 6, line 20; see also col. 12, lines 7-31) … 
receiving a second user input including a user selection of at least one task from a plurality of tasks (see Figs. 2A-C, col. 7, lines 3-42, showing that an input can be received from the user to set a desired event that triggers an action) … 
retrieving stored context data corresponding to the electronic device; determining whether the stored context data indicates an occurrence of the at least one user selected condition; [and] in response to determining that the stored context data indicates an occurrence of the at least one user selected condition, performing the at least one user selected task associated with the user selected condition (see col. 9, line 47 – col. 10, line 9, showing that a corresponding action is performed when it is determined that an event occurred).

Hurley does not explicitly appear to illustrate wherein receiving the first user input includes receiving a first speech input including a reference to the at least one condition or wherein receiving the second user input includes receiving a second speech input including a reference to the at least one task, but Hurley makes it clear that command inputs can be inputted by the user in various ways, including speech input (see col. 1, lines 20-31).  Furthermore, a skilled artisan would understand that voice inputting of commands to set conditions and corresponding tasks was well-known in the art at the time the instant Application was filed, as illustrated by the teachings of Bae.
Bae is directed towards a context aware service provision of a user device where the user’s context is recognized and used to execute an action corresponding to a user-defined rule (see Bae, Abstract).  Bae explicitly illustrates speech input (i.e., natural language-based voice command) that provides for selection of a condition and a corresponding action (see Bae, Figs. 3C-F, ¶¶ 0142-45; see also ¶¶ 0075, 0124, showing that a rule is composed of at least one condition and at least one action).  Bae further teaches monitoring for an occurrence of a condition, and when a given condition occurs, executing the corresponding action(s) (see Bae, ¶¶ 0129, 0226, 0250).
Accordingly, it would have been obvious to a skilled artisan, at the time the instant Application was filed, to incorporate the natural language-based voice command input described in Bae into the selection of action triggers and events of Hurley in order to allow the user to create rules more easily and quickly by speaking them to the device, while being able to receive various notifications and confirmations of the input via the selection menu (see Bae, ¶¶ 0144-45; see also Hurley, col. 1, lines 21-27).


With respect to dependent Claim 2, Hurley in view of Bae teaches the electronic device of claim 1, as discussed above, and further suggests wherein the plurality of conditions include one or more of a device state change, a received message, a telephone call event, a received notification, and information received from a secondary device (see Hurley, col. 9, lines 28-35, showing receiving information from a third party (i.e., different device); see also Bae, ¶ 0153 and Table 3).

With respect to dependent Claim 3, Hurley in view of Bae teaches the electronic device of claim 1, as discussed above, and further suggests wherein the plurality of conditions include one or more predictions corresponding to future device activity (see Hurley, Figs. 2A-C (a skilled artisan would understand that other conditions, corresponding to the device itself, could be monitored); see also Bae, Table 3).

With respect to dependent Claim 4, Hurley in view of Bae teaches the electronic device of claim 1, as discussed above, and further suggests wherein receiving the first user input including the user selection of at least one condition from the plurality of conditions and receiving the second user input including the user selection of at least one task from the plurality of tasks further comprises: displaying at least a portion of the plurality of conditions, wherein the user selection of the at least one condition includes a selection of at least one condition of the displayed portion of the plurality of conditions; in response to receiving the first user input, determining a plurality of tasks corresponding to the selection of the at least one condition; displaying at least a portion of the determined plurality of tasks, wherein the user selection of at least one task from the plurality of tasks includes a selection of at least one task of the displayed portion of the determined plurality of tasks (see Hurley, col. 7, lines 3–59, showing an action trigger prompt that can provide plurality of values, and further showing that values can have an initial state or be pre-selected based on a context, and that a selection of one option can lead to providing a corresponding menu of options).

With respect to dependent Claim 5, Hurley in view of Bae teaches the electronic device of claim 1, as discussed above, and further suggests wherein the first speech input including the reference to the at least one condition and the second speech input including the reference to the at least one task are received as part of a single utterance (see Bae, Fig. 3B, providing a sample input of “if subway is spoken, play music” – a skilled artisan would understand that a single utterance would be parsed into corresponding commands/inputs, see Bae, ¶ 0124; see also Hurley, col. 1, lines 20-27).

With respect to dependent Claim 6, Hurley in view of Bae teaches the electronic device of claim 1, as discussed above, and further suggests wherein the user selection of at least one task of the plurality of tasks includes a selection of at least two tasks of the plurality of tasks (see Bae, ¶ 0152; see also Hurley, col. 5, line 58 – col. 6, line 20).

With respect to dependent Claim 7, Hurley in view of Bae teaches the electronic device of claim 1, as discussed above, and further suggests the one or more programs including instructions for: displaying an indication corresponding to the at least one performed task (see Hurley, col. 9, lines 47-60; see also Bae, Figs. 7, 8, 10).

With respect to dependent Claim 8, Hurley in view of Bae teaches the electronic device of claim 1, as discussed above, and further suggests wherein performing the at least one user selected task associated with the at least one user selected condition further comprises: displaying a prompt associated with the at least one user selected task; receiving a third user input responsive to the prompt; and in response to the third user input, modifying a display parameter associated with the at least one user selected task (see Hurley, col. 7, lines 3-42; see also Bae, ¶¶ 0142-45).

With respect to dependent Claim 9, Hurley in view of Bae teaches the electronic device of claim 1, as discussed above, and further suggests in response to receiving the first user input including a selection of at least one condition of a plurality of conditions and receiving the second user input including a selection of at least one task of a plurality of tasks, storing an association between the at least one user selected condition and the at least one user selected task (see Hurley, col. 12, lines 7-31, showing that association between selected rules is maintained allowing a determination of default, favorite, commonly used, etc., triggers or actions).

With respect to dependent Claim 10, Hurley in view of Bae teaches the electronic device of claim 1, as discussed above, and further suggests obtaining a plurality of associations between at least one user selected condition and at least one user selected task; and in response to identifying an association of the plurality of associations having a performance value greater than a predetermined threshold, updating a list of associations to include the identified association (see Hurley, col. 12, lines 7-31, discussing that favorite or common actions and/or triggers for a user or a group of users can be determined and that suggested actions or triggers may be adjusted to reflect this determination).

With respect to dependent Claim 11, Hurley in view of Bae teaches the electronic device of claim 10, as discussed above, and further suggests displaying an output corresponding to at least one association of the list of associations, wherein the output includes a performance value corresponding to the at least one association (see Hurley, col. 12, lines 7-31; see also discussion of Claim 10, above).

With respect to dependent Claim 12, Hurley in view of Bae teaches the electronic device of claim 1, as discussed above, and further suggests wherein performing the at least one user selected task associated with the at least one user selected condition further comprises: in response to determining that additional information is required to complete performance of the at least one user selected task: providing an output associated with at least one parameter required to complete the at least one user selected task; and receiving a third user input responsive to the output (see Hurley, col. 9, lines 54-60, showing a button to perform an operation or a user-defined action).

With respect to dependent Claim 13, Hurley in view of Bae teaches the electronic device of claim 1, as discussed above, and further suggests detecting one or more of a device state change, a received message, a telephone call event, and a received notification; and updating, based on the detection, the stored context data corresponding to the electronic device (see Hurley, col. 9, lines 28-35, showing receiving information from a third party (i.e., different device); see also Bae, ¶ 0153 and Table 3).

With respect to dependent Claim 14, Hurley in view of Bae teaches the electronic device of claim 1, as discussed above, and further suggests receiving, from a second device, context data; and updating the stored context based on the received context data (see Hurley, col. 9, lines 28-35).

With respect to dependent Claim 15, Hurley in view of Bae teaches the electronic device of claim 1, as discussed above, and further suggests wherein performing the at least one user selected task associated with the at least one user selected condition further comprises: transmitting, to a second electronic device, an instruction to perform a second task associated with the at least one user selected task (see Hurley, col. 9, lines 10-20).


With respect to independent Claims 16 and 17, these claims are directed to a non-transitory computer readable storage medium and a computer-implemented method comprising steps and/or features recited in Claim 1,and are thus rejected under the same rationale as Claim 1, above.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179